Citation Nr: 1809176	
Decision Date: 02/12/18    Archive Date: 02/23/18

DOCKET NO.  06-38 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to an increased rating in excess of 10 percent disabling prior to June 16, 2017, and in excess of 70 percent therefrom, for bilateral hearing loss.

2. Entitlement to service connection for bilateral eye disability, to include glaucoma.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse



ATTORNEY FOR THE BOARD

S. Kalolwala, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to September 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In July 2010, the Veteran appeared with his representative for a videoconference hearing before the undersigned.  A transcript of that proceeding has been associated with the record.  

These matters were remanded by the Board in December 2010 and again in March 2017 for additional development.  The matters have since been returned to the Board for appellate consideration.  

A November 2017 rating decision granted an increased 70 percent disability rating for the Veteran's service-connected bilateral hearing loss.  As this is not the maximum disability rating possible, the appeal remains in appellate status and is properly before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The issue of entitlement to service connection for an eye disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  Prior to June 16, 2017, the Veteran's bilateral hearing loss is manifested by hearing impairment corresponding to no higher than an auditory acuity of Level V in the right ear and Level III in the left ear. 

2.  As of June 16, 2017, the Veteran's bilateral hearing loss is manifested by hearing impairment corresponding to no higher than an auditory acuity of Level IX in the right ear and Level X in the left ear. 


CONCLUSIONS OF LAW

1.  Prior to June 16, 2017, the criteria for a rating in excess of 10 percent disabling for bilateral hearing loss have not been met.  38 U.S.C. §§ 1155, 5103(a), 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.21, 4.85, Diagnostic Code (DC) 6100 (2017).

2.  As of June 16, 2017, the criteria for a rating in excess of 70 percent disabling for bilateral hearing loss have not been met.  38 U.S.C. §§ 1155, 5103(a), 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.21, 4.85, DC 6100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA's duty to notify was satisfied by letters dated in November 2005, February 2006, March 2006, and September 2009.  See 38 U.S.C. § 5103 (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The duty to assist the Veteran has also been satisfied in this case.  

In that regard, the Board notes that this case was most recently remanded in April 2017.  Pursuant to the Board's remand, the AOJ, in pertinent part, provided the Veteran with a VA audiological examination to determine the current nature and severity of the Veteran's disability, and issued a supplemental statement of the case (SSOC).  Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's remand.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).  The matter has been returned to the Board for appellate consideration.  

Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claim in this Board decision.  

II. Increased Rating

	Legal Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule). 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred in or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C. § 1155.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When adjudicating an increased rating claim, the relevant time period for consideration is the time period one year before the claim was filed.  Hart v. Mansfield, 21 Vet. App. 505, 509 (2007).  This is because the effective date of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year of such date.  38 U.S.C. § 5110(b) (2).

Disability ratings for service-connected hearing impairments are determined through a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are made.  Bruce v. West, 11 Vet. App. 405 (1998); Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The regulations set forth eleven auditory acuity levels, designated from Roman numerals I to XI, in escalating order of hearing impairment.  See 38 C.F.R. § 4.85.  The appropriate auditory level is identified as the point where the percentage of speech discrimination and puretone threshold average intersect.  Id.  The regulations also provide that in cases of exceptional hearing loss, i.e., when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz (Hz)) is 55 decibels (dB) or more, the Roman numeral designation will be determined from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Likewise, a Roman numeral designation will be determined from either Table VI or Table VIA, whichever results in the higher numeral, when the puretone threshold is 30 dB or less at 1000 Hz, and 70 dB or more at 2000 Hz.  That numeral will then be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86 (b).

For speech recognition scores to be valid for VA disability rating purposes, an examiner must utilize the Maryland CNC word list in performing the examination.  38 C.F.R. § 4.85 (a).  

      Discussion

As a preliminary matter, the Board notes that the relevant evidence of record consists of the Veteran's post-service treatment records, including reports of VA audiological examinations conducted in December 2005, December 2009, and June 2017, respectively, as well as lay statements by the Veteran and other sources.

Upon review of the evidence of record, the Board finds that a rating in excess of 10 percent for the Veteran's service-connected bilateral hearing loss prior to June 16, 2017, is not warranted.

In making this finding, the Board accords significant probative weight to the VA audiological examinations provided in December 2005 and December 2009, respectively.  

On the authorized audiological evaluation in December 2005, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
65
75
80
LEFT
20
15
50
60
70

Speech audiometry revealed speech recognition ability of 68 percent in the right ear and of 76 in the left ear, using the Maryland CNC Test.  Considering that the Veteran's right ear manifest an average puretone threshold of 57.5, with 68 percent speech discrimination, reference to 38 C.F.R. § 4.85, Table VI, shows his right ear hearing loss to be Level V impairment.  Considering that the Veteran's left ear manifest an average puretone threshold of 48.75, with 76 percent speech discrimination, reference to 38 C.F.R. § 4.85, Table VI, shows his left ear hearing loss to be Level III impairment.

On the authorized audiological evaluation in December 2009, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
65
80
80
LEFT
25
25
65
70
65

Speech audiometry revealed speech recognition ability of 82 percent in the right ear and of 88 in the left ear, using the Maryland CNC Test.  Considering that the Veteran's right ear manifest an average puretone threshold of 63.75, with 82 percent speech discrimination, reference to 38 C.F.R. § 4.86, Table VIa, shows his right ear hearing loss to be Level V impairment.  Considering that the Veteran's left ear manifest an average puretone threshold of 56.25, with 88 percent speech discrimination, reference to 38 C.F.R. § 4.85, Table VI, shows his left ear hearing loss to be Level II impairment.  

Applying the clinical findings of the December 2005 and December 2009, VA audiological examinations, separately, to Table VII, respectively, a 10 percent evaluation, but no higher, is warranted.  Specifically, the point where the Roman numeral designations for each ear (at each examination) intersect indicates a 10 percent evaluation.

The Board has considered the various lay statements from the Veteran and other sources attesting to the impact of the Veteran's hearing loss, e.g., difficulty understanding speech.  However, the Veteran, while competent to report symptoms associated with hearing loss, is not competent to report that his hearing acuity is of sufficient severity to warrant a higher evaluation under DC 6100 because such an opinion requires medical expertise, i.e., training in evaluating hearing impairment, which he has not shown to have.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002).  As such, the Board finds the medical evidence of record to be more probative.

The Board is sympathetic to the Veteran's position that a rating in excess of 10 percent prior to June 16, 2017, is warranted for his service-connected bilateral hearing loss.  However, the audiometric examination results, as compared to the rating criteria, do not warrant a rating in excess of 10 percent disabling prior to June 16, 2017.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for a rating in excess of 10 percent for bilateral hearing loss prior to June 16, 2017; and therefore, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In addition, the Board notes that in accordance with Fenderson, supra, staged ratings have been considered, but because there is no objective evidence that the Veteran's disability was more disabling than warranted by the 10 percent rating assigned at any point prior to June 16, 2017, a staged rating is not warranted.  

Next, the Board turns to whether a rating in excess of 70 percent at any point since June 16, 2017, is warranted.  Upon review of the evidence of record, the Board finds that a rating in excess of 70 percent for the Veteran's service-connected bilateral hearing loss since June 16, 2017, is not warranted.  

On the authorized audiological evaluation in June 2017, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
70
85
85
LEFT
30
30
70
70
70

Speech audiometry revealed speech recognition ability of 40 percent in the right ear and of 40 in the left ear, using the Maryland CNC Test.  Considering that the Veteran's right ear manifest an average puretone threshold of 68.75, with 40 percent speech discrimination, reference to 38 C.F.R. § 4.85, Table VI, shows his right ear hearing loss to be Level IX impairment.  Considering that the Veteran's left ear manifest an average puretone threshold of 60, with 40 percent speech discrimination, reference to 38 C.F.R. § 4.85, Table VI, shows his left ear hearing loss to be Level IX impairment.  As indicated, however, when the puretone threshold is 30 dB or less at 1000 Hz, and 70 dB or more at 2000 Hz.  That numeral will then be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86 (b).  As such, the Veteran's left ear hearing loss is elevated to the next higher Roman numeral and found to be Level X impairment. 

Applying the clinical findings of the June 2017 VA audiological examination to Table VII, i.e., Roman numeral IX in the right ear and Roman numeral X in the left ear, a 70 percent evaluation is assigned.  Specifically, the point where the Roman numeral designations for each ear intersect indicates a 70 percent evaluation.

The Board has considered the various lay statements from the Veteran and other sources attesting to the impact of his hearing loss, i.e., difficulty understanding speech.  However, for the reasons previously mentioned, the Veteran is not competent to report that his hearing acuity is of sufficient severity to warrant a higher evaluation under DC 6100.  As such, the Board finds the medical evidence of record to be more probative.

Based on a review of the foregoing evidence, and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claim for a rating in excess of 70 percent for bilateral hearing loss; and therefore, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to a rating in excess of 10 percent prior to June 16, 2017, for bilateral hearing loss is denied.

Entitlement to a rating in excess of 70 percent disabling as of June 16, 2017, for bilateral hearing loss is denied.


REMAND

Regrettably, review of the record reveals that the claim of entitlement to service connection for an eye disability must again be remanded for additional development prior to appellate consideration.  Where, as here, VA undertakes to provide an examination or obtain an opinion when developing a claim, even if not statutorily obligated to do so, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").  

In that regard, the Board notes that the Veteran was most recently provided with a VA eye examination in July 2017.  Report of the July 2017 VA examination reflects, in pertinent part, the Veteran's statements regarding ongoing symptoms in and since service, including watery-eyes and inflammation.  The Veteran was diagnosed with open-angle glaucoma, blepharitis, chorioretinal scar, and posterior subcapsular cataracts.  The examiner opined the claimed eye disability was less likely than not caused by or otherwise etiologically related to service.  In doing so, the examiner stated the following:

[E]xam findings today do not demonstrate right [or left] eye disability based on definitions of legal blindness, claimant has visual acuity of 20/40 [bilaterally] (20/200 required for legal blindness) and visual field of greater than 20 degrees [bilaterally] (less than 20 degrees required for legal blindness).

Here, the examiner's peculiar focus on the degree of visual impairment, rather than the presence of a disability and whether the evidence is indicative that it was caused by or otherwise etiologically related to service, is erroneous.  (Parenthetically, the Board notes that diseases of the eye are often evaluated on the basis of visual impairment).  The Board cautions against conflating the criteria for establishing service connection with the disability rating.

Accordingly, the case is REMANDED for the following action:

1. Arrange for the examiner who prepared the July 2017 VA examination, if available, to prepare an addendum opinion as to the nature and etiology of any claimed eye disability, and if deemed necessary, conduct new examination of the Veteran.  

The electronic claims file must be made accessible to the examiner for review, and such review should be noted in the examination report.  

Following a review of the claims file and medical history, the VA examiner must offer an opinion as to the following:
a. Does the Veteran have an eye disability?  If so, the examiner should identify each specific disability.

b. Whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any identified eye disability is caused by or a result of service.

Any opinion should reflect consideration of the Veteran's service treatment records, which reflect complaints of symptoms such as blurriness, floaters, and headaches in service, and lay statements regarding continuity of symptomatology, e.g., watery eyes and pressure, since service.  

The examiner must provide a rationale for all opinions provided, including why a particular finding may or may not be related to service.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2. Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case and provide the Veteran and his representative with an opportunity to respond.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


